Detailed Action

Objections

Claim(s) 3-5, 12 and 15-25 is/are objected to because of the following informalities:  

In regards to claim 3, the claim recites in line 3 “with internal protective coating of the second pipe”. The limitation of an internal protective coating of the second pipe was already defined in claim 1. Therefore, the limitation recited in line 3 must be preceded by the word “the”. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “with the internal protective coating of the second pipe”.

In regards to claim 4, the claim recites in line 1 “wherein hollow flexible sleeve is”. The limitation of a hollow flexible sleeve was already defined in claim 1. For this reason, the limitation in line 1 must be preceded by the word “the”. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the hollow flexible sleeve is”.

In regards to claim(s) 5, the claim(s) is/are objected due to its/their dependency on objected claim 4.

In regards to claim 5, the claim recites in line 7 “with internal protective coating of the second pipe”. The limitation of an internal protective coating of the second pipe was already defined in claim 1. Therefore, the limitation recited in line 7 must be preceded by the word “the”. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “with the internal protective coating of the second pipe”.

In regards to claim 12, the word “of the” in line 1 is repeated unnecessarily. One of the “of the” must be deleted. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 15, the claim recites in line 12 “when the first connection end is connected to the second connection end the hollow flexible sleeve contacts”. A comma is needed before the limitation of “the hollow flexible sleeve contacts”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 16-23, the claim(s) is/are objected due to its/their dependency on objected claim 15.

In regards to claim 17, line 3 of the claim has the same issues described for claim 3 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 19, line 7 of the claim has the same issues described for claim 3 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 22, the claim recites in line 4 “out of first connection end”. The limitation of “first connection end” must be preceded by the word “the” because the limitation was defined in claim 15. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 24, line 12 of the claim has the same issues described for claim 15 above. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 25, the claim(s) is/are objected due to its/their dependency on objected claim 24.

In regards to claim 25, the claim recites in line 6 “such that hollow connection sleeve”. The limitation of “hollow connection sleeve” must be preceded by the word “the” because the limitation was defined in claim 24. For this reason, the claim is objected. Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 5, 7, 10-11 and 14-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 2, the claim recites in line 1 “and the internal protective coating form”. Claim 1 defines a protective coating of a first pipe and a protective coating of a second pipe. It is unclear if the coating recited in claim 2 is referring to the coating of the first pipe, the coating of the second pipe or both. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the hollow flexible sleeve, of the first pipe and the internal protective coating of the second pipe form”.

In regards to claim(s) 14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 5, the claim recites in line 3 “wherein the pressure of fluids flowing”. The word “the” in front of the limitation(s) “pressure of fluids” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein [[the]] pressure of fluids flowing”.

In regards to claim 7, the claim recites in line 2 “along the wave path”. The word “the” in front of the limitation(s) “wave path” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The limitation was defined in claim 2, and has assumed that the claim is dependent on claim 2 in order to advance prosecution.

In regards to claim 10, the claim recites in line 1 and in line 6 “the internal protective coating”. Claim 1 defines a protective coating of a first pipe and a protective coating of a second pipe. It is unclear if the coating recited in lines 1 and 6 are referring to the coating of the first pipe, the coating of the second pipe or both. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 1 “wherein the internal protective coating of the second pipe is disposed on” and line 6 “adjacent to the internal protective coating of the second pipe”.

In regards to claim(s) 11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 10.

In regards to claim 14, the recites in line 3 “the exterior wall of each of the plurality of pipes” and in line 4 “the internal protective coating of each of the plurality of pipes”. The word “the” in front of the limitation(s) “exterior wall of each of the plurality of pipes” and “internal protective coating of each of the plurality of pipes” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The aforementioned limitations are defined in claim 12. Therefore, the examiner has assumed that claim 12 is dependent on claim 2 and claim 14 is dependent on claim 12 in order to advance prosecution.

In regards to claim 15, the claim recites in line 5 “of the first pipe”. The word “the” in front of the limitation(s) “first pipe” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “of [[the]] a first pipe”.

In regards to claim(s) 16-23, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 15.

In regards to claim 17, the claim recites in lines 1-2 “through the pipe connection”. The word “the” in front of the limitation(s) “pipe connection” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 

In regards to claim 19, line 3 of the claim has the same issues described for claim 5 above. For this reason, the claim is indefinite. 

In regards to claim 24, line 5 of the claim has the same issues described for claim 15 above. For this reason, the claim is indefinite. 

In regards to claim(s) 25, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 24.

In regards to claim 25, the claim recites in line 6 “out of the connection end”. Claim 24 defines a first and second connection ends. It is unclear if the limitation of line 6 is referring to the first connection end or referring to the second connection end. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “out of the first connection end”.



Allowable Subject Matter

Claim(s) 1, 6, 8-9 and 13 is/are allowed.

In regards to claim 1, Hay (US-2013/0265171) teaches a system comprising a first pipe and a second pipe each comprising an exterior wall, an interior surface, an internal protective coating and a connection end connected to a connection end of another pipe and a coupler located inside a joint of two connection ends [figs. 2, 3, 4B, 7, 8 and 9, par. 0027 L. 1-3, ar. 0142 L. 1-6 and L. 12-17].
Chabas et al. (US-2013/0186669) teaches a system comprising a first pipe and a second pipe each comprising an exterior wall, an interior surface, an internal protective coating and a connection end connected to a connection end of another pipe, wherein each connection end comprises a coupler that connects to a coupler of another connection end [fig. 3, par. 0032 L. 3-5, par. 0044 L. 1-6, par. 0069 L. 7-16, par. 0075 L. 1-10].
However, the cited prior art does not teach either by anticipation or combination the following limitations: a first pipe comprising a first connection end comprising a hollow flexible sleeve that is disposed on the interior surface of the first pipe and is made of an elastomer material, a second pipe comprising a second connection end configured to receive the hollow flexible sleeve of the first pipe therein; wherein, when the first connection end is connected to the second connection end, the hollow flexible sleeve contacts the internal protective coating of the second pipe.

In regards to claims 6, 8-9 and 13, the claims are allowed due to their dependency on allowed claim 1.

Claim(s) 2-5, 7, 10-12 and 14-25 would be allowable if rewritten or amended to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 2-5, 7, 10-12 and 14, the claims would be allowable due to their dependency on allowed claim 1.

In regards to claims 15 and 24, the claims would be allowable for the same reasons provided for claim 1 above.

In regards to claims 16-23, the claims would be allowable due to their dependency on claim 15.

In regards to claims 25, the claim would be allowable due to its dependency on claim 24.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685